                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION
 UNITED STATES OF AMERICA,                       )
                                                 )
                              Plaintiff,         )
                                                 )
                       v.                        )            No. 18-4017-09-CR-C-BCW
                                                 )
 EAPEN GEORGE THAMPY,                            )
                                                 )
                              Defendant.         )
                      CRIMINAL SCHEDULING AND TRIAL ORDER
        The above-styled cause is scheduled for trial on August 19, 2019, commencing at 8:00 a.m.
The pretrial conference is scheduled at 2:00 p.m. on August 1, 2019. UNLESS DEFENDANT
HAS ENTERED A PLEA OF GUILITY, A MOTION TO CONTINUE SHALL BE FILED, IN
WRITING, FIVE BUSINESS DAYS PRIOR TO THE PRETRIAL CONFERENCE. The motion
shall propose a new trial date, state whether or not any other party opposes the motion, and provide
a reason for the continuance. Counsel are notified that neither a change of plea setting nor the
filing of a pretrial motion will remove a case from the Court’s trial docket.
I. DISCOVERY
       A.      Counsel for the Government and the defendant agreed to voluntarily provide Jencks
               Act material at least ten days prior to trial.
       B.      This proceeding constitutes a specific request by the defense and the Government
               for all information covered by this proceeding. In addition, during the conference,
               defense counsel requested all discovery to which the defendant may be entitled,
               pursuant to the Federal Rules of Criminal Procedure, the Federal Rules of Evidence
               and the United States Constitution. The Government requested reciprocal
               discovery to which it is entitled, pursuant to the Federal Rules of Criminal
               Procedure, the Federal Rules of Evidence and the United States Constitution.
II. DISCOVERY PROVIDED BY THE GOVERNMENT
       Within ten days from the date of this Order, the Government shall disclose or make
available for inspection, copying or photographing to defense counsel, the following
information within the possession, custody and control of the Government or the existence of
which is known or by the exercise of due diligence may become known to the attorney for the
Government:
       A.      Convictions

               1.      A copy of the prior criminal record of the defendant, if any, which is within
                       the possession, custody, or control of the Government, the existence of



         Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 1 of 7
           which is known, or by the exercise of due diligence may become known, to
           the attorney for the Government.
     2.    A copy of the defendant’s prior felony convictions which the Government
           intends to use for impeachment.
B.   Statements
     1.    Any written or recorded statement, or copy thereof, made by the defendant
           which is within the possession, custody, or control of the Government, the
           existence of which is known, or by the exercise of due diligence may
           become known, to the attorney for the Government.
     2.    The substance of any oral statement made by the defendant whether before
           or after arrest, to an attorney for the Government, a Federal agent, or any
           other law enforcement officer.
     3.    The recorded testimony of the defendant before a Grand Jury which relates
           to the offense charged.
C.   Other Discovery
     1.    Any books, papers, documents, photographs, tangible objects, buildings or
           places, or copies or portions thereof, which are within the possession,
           custody or control of the Government and which are material to the
           preparation of the defendant’s defense or are intended for use by the
           Government as evidence-in-chief at the trial, or were obtained from or
           belong to the defendant.
     2.    Any results or reports of physical or mental examinations, and of scientific
           tests or experiments, or copies thereof, which are within the possession,
           custody or control of the Government, the existence of which is known, or
           by the exercise of due diligence may become known, to the attorney for the
           Government, and which are material to the preparation of the defense or are
           intended for use by the Government as evidence-in-chief at the trial.
D.   Evidence Arguably Subject to Suppression
     1.    Identify and provide a list of the physical or tangible evidence seized,
           pursuant to a state or federal search warrant, consent of the defendant or of
           some other person or incident to the arrest of the defendant and as to each
           item described and identified provide the following:
           a.     The location from which the evidence was seized;
           b.     The date and time of the search and seizure;
           c.     The name and address of the person(s) making the seizure;
           d.     The name and address of any witness(es) to the seizures; and
           e.     In lieu of items (a)-(d), the Government can provide all reports
                  relating to any search and seizures within its possession, custody,
                  and control, the existence of which is known or by the exercise of


                                     2

 Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 2 of 7
                         due diligence may become known to the attorney for the
                         Government.
          2.     Identify and list by date all electronic surveillance, including any court-
                 ordered interceptions of oral or wire communications, consensual
                 recordings of telephone conversations, body recorders, wiretaps, pen
                 registers or trap and trace devices, video cameras, or bank surveillance
                 cameras and provide the following:
                 a.      All logs, notes, reports or other material relating to the electronic
                         surveillance;
                 b.      Copies and transcripts, if transcribed, of any recorded conversations;
                         and
                 c.      Copies of all videotape, including bank surveillance tapes.
          3.     Disclosure of any identification procedure of the defendant that has been
                 used either by way of lineups or photographic or voice identification and
                 for each such procedure provide the following information:
                 a.      The name and address of each identification witness;
                 b.      The method of identification;
                 c.      The specific items used in the identification procedure, i.e.,
                         photographs, tape recordings, etc.;
                 d.      The date and location of the identification procedure;
                 e.      The results of the identification procedure; and
                 f.      Notes, memorandum, reports           and   records    regarding   the
                         identification procedure.
          4..    In lieu of items (a)-(f), the Government can provide all reports relating to
                 any identification procedure of the defendant within its possession, custody,
                 and control, the existence of which is known or by the exercise of due
                 diligence may become known to the attorney for the Government.
III. DISCOVERY PROVIDED BY THE DEFENDANT
     A.   Documents/Reports/Tests. Upon compliance with the Government’s discovery
          obligations under sections II.C.1. or II.C.2. above, the defendant shall permit the
          Government to inspect, copy or photograph the following categories of material:
          1.     Any books, papers, documents, photographs, tangible objects, or copies or
                 portions thereof, which are within the possession, custody, or control of the
                 defendant and which the defendant intends to introduce as evidence-in-chief
                 at the trial.
          2.     Any results or reports of physical or mental examinations and of scientific
                 tests or experiments made in connection with the particular case, or copies
                 thereof, within the possession or control of the defendant, which the
                 defendant intends to introduce as evidence-in-chief at the trial or which


                                           3

      Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 3 of 7
               were prepared by a witness whom the defendant intends to call at the trial
               when the results or reports relate to that witness’ testimony.
    B.   Alibi Evidence
         1.    Within thirty days from the date of this Order, the defendant shall serve
               upon the Government a written notice of the defendant’s intention to offer
               a defense of alibi. Such notice shall state the specific place or places at
               which the defendant claims to have been at the time of the alleged offense
               and the names and addresses of the witnesses upon whom the defendant
               intends to rely to establish such alibi.
         2.    Within ten days thereafter, but in no event less than ten days before
               trial, the Government shall serve upon the defendant a written notice stating
               the names and addresses of the witnesses upon whom the Government
               intends to rely to establish the defendant’s presence at the scene of the
               alleged offense and any other witnesses to be relied on to rebut testimony
               of any of the defendant’s alibi witnesses.
         3.    If prior to or during trial, a party learns of an additional witness whose
               identity, if known, should have been included in the information furnished
               above, the party shall promptly notify the other party of the existence and
               identity of such additional witness.
IV. EXPERT TESTIMONY
    A.   Rule 16(a)(1)(E) Experts
         1.    No later than fifteen days prior to the trial, the Government shall disclose
               to the defendant a written summary of testimony that the Government
               intends to use under Rules 702, 703 or 705 of the Federal Rules of Evidence
               during its case-in-chief at trial. The written summary should identify the
               witnesses, describe the witnesses’ opinions, the bases and the reasons for
               the opinions, and the witnesses’ qualifications.
         2.    No later than ten days prior to trial, the defendant shall disclose to the
               Government a written summary of testimony that the defendant intends to
               use under Rules 702, 703 or 705 as evidence at trial. The written summary
               should identify the witnesses, describe the witnesses’ opinions, the bases
               and the reasons for the opinions, and the witnesses’ qualifications.
    B.   Mental Health Experts/Evidence
         1.    On or before twenty days from arraignment, the parties must file any
               motion seeking to determine the defendant’s mental competency, pursuant
               to 18 U.S.C. § 4241.
         2.    On or before twenty days from arraignment, the defendant shall file a
               notice, in writing, which complies with the requirements of Rule 12.2 of the
               Federal Rules of Criminal Procedure stating:
               a.     Whether the defendant intends to rely upon the defense of insanity
                      at the time of the alleged offense; and

                                         4

     Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 4 of 7
            b.     Whether the defendant intends to introduce expert testimony
                   relating to a mental disease or defect or any other mental condition
                   of the defendant bearing upon the issue of guilt.
     3.     If the defendant gives notice under Rule 12.2(b) of an intent to present
            expert testimony on the defendant’s mental condition, on or before thirty
            days prior to trial, the defendant shall identify the experts and provide a
            summary of the witnesses’ opinions, the bases and reasons for those
            opinions and the witnesses’ qualifications.
     4.     If the defendant complies with the requirements of IV.B.2. and IV.B.3., on
            or before ten days prior to trial, the Government shall disclose to the
            defendant a written summary of testimony the Government intends to use
            under Rules 702, 703, or 705 as evidence at trial on the issue of the
            defendant’s mental condition. The summary shall describe the witnesses’
            opinions, the bases and the reasons for those opinions, and the witnesses’
            qualifications.
     V. EVIDENCE FAVORABLE TO THE DEFENSE
A.   Brady Evidence. Within ten days from the date of this order, the Government
     is directed to disclose all evidence favorable to the defendant within the meaning
     of Brady v. Maryland.
B.   Giglio Impeachment Evidence. No later than ten days prior to trial, the
     Government is directed to disclose all evidence which may tend to adversely affect
     the credibility of any person called as a witness by the Government, pursuant to
     Giglio v. United States and United States v. Agurs, including the arrest and/or
     conviction record of each Government witness, any offers of immunity or lenience,
     whether made directly or indirectly, to any Government witness in exchange for
     testimony, and the amount of money or other remuneration given to any witness.
C.   Entrapment Evidence. Within ten days from the date of this Order, the
     Government is directed to provide discovery, inspection, and copying or
     photographing of any information suggesting entrapment of the defendant which is
     within the possession, custody or control of the Government or the existence of
     which is known or by the exercise of due diligence may become known to the
     Government attorney.
D.   Witness Inducements. No later than ten days prior to trial, the Government is
     directed to provide written disclosure of: (a) the names(s) and address(es) of the
     witness(es) to whom the Government has made a promise; (b) all promises or
     inducements made to any witness(es); (c) all agreements entered into with any
     witness(es); and (d) the amount of money or other remuneration given to any
     witness(es).
E.   Informants. Unless the Government has made a claim of privilege as to an
     informant, the Government is directed to provide, no later than ten days prior to
     trial: (a) the name(s) and address(es) of the informant(s); (b) all promises or
     inducements to the informant(s); (c) all agreements entered into with the
     informant(s); (d) the amount of money or other remuneration given to the

                                     5

 Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 5 of 7
          informant(s); (e) identification of the informant(s)’ prior testimony; (f) evidence of
          psychiatric treatment; (g) evidence of the informant(s)’ narcotic habit; and (h) the
          name, address and phone number for the lawyer(s) for the informant(s), if
          represented by counsel. If an informant objects to the disclosure of his or her
          address, the Government shall produce the informant to defense counsel for a
          determination of whether or not the informant will consent to an interview. If the
          informant refuses to appear, the United States shall provide a written statement to
          that effect signed by the informant or his counsel.
VI. PRETRIAL FILINGS
     A.   Pretrial Motions. On or before twenty days from the date of this Order, the
          parties shall file any relevant pretrial motions. Any suggestions in opposition shall
          be filed on or before ten days thereafter. For defendants who are represented by
          counsel, the Court will only accept pretrial filings made by counsel. Pro se filings
          will not be accepted for defendants who are represented by counsel.
          1.     Length of Suggestions. Suggestions in support or in opposition to a motion
                 shall be no longer than 20 double-spaced typewritten pages without
                 permission of the Court. Reply suggestions shall be limited to 15 double-
                 spaced pages, unless otherwise authorized by the Court.
     B.   Relevant Offense Conduct. Within ten days of trial or a change of plea
          hearing, the Government is directed to disclose all information in its possession on
          which it will rely to establish “relevant offense conduct” or to establish an upward
          departure under the Federal Sentencing Guidelines.
     C.   Rule 404(b) Evidence. The Government is directed to provide written notice of
          all prior and subsequent acts and convictions intended to prove knowledge, intent
          or other elements identified in Rule 404(b) of the Federal Rules of Evidence no
          later than ten days prior to trial.
     D.   Witness Lists. No later than fifteen days prior to trial, the Government is
          directed to supply, in writing, witness lists which shall include the name and address
          of each witness whom counsel intends to call in its case-in-chief, together with any
          record of prior felony convictions for such witness. The defendant is directed to
          supply, in writing, no later than ten days prior to trial, witness lists which shall
          include the name and address of each witness whom counsel intends to call in its
          case-in-chief, together with any record of prior felony convictions for such witness.
          If a new witness is discovered after counsel prepares the witness list, either prior to
          trial or during trial, counsel shall promptly notify opposing counsel and provide the
          discovery identified above.
     E.   Exhibit Lists. No later than fifteen days prior to trial, the Government is
          directed to supply, in writing, exhibit lists which shall include a description of each
          exhibit that counsel intends to offer in its case-in-chief. The defendant is directed
          to supply, in writing, no later than ten days prior to trial, exhibit lists which shall
          include a description of each exhibit that counsel intends to offer in its case-in-
          chief. All exhibits must be numbered with Arabic Numbers and No Sub Parts.



                                            6

      Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 6 of 7
              Specifically, exhibits must be numbered 1, 2, 3, 4, etc. No exhibits numbered
              1A, 1B, 2A, 2B, etc., will be permitted.
       F.     Motions in Limine. No later than seven days prior to trial, the parties should
              file any motions in limine seeking to exclude evidence from trial. (Once the motion
              is filed, copies should be faxed to opposing counsel and the Court.) Any
              suggestions in opposition to the motions in limine should be filed within three
              days after the motion is filed.
       G.     Stipulations. Any proposed stipulations should be provided, in writing, to
              opposing counsel and the Court no later than ten days prior to trial.
VII. WITNESS ADDRESSES
       In lieu of providing the address of any witness required by this Order, counsel for the
Government or the defendant may produce the witness for interview by opposing counsel.
VIII. TIME CALCULATIONS
       All time calculations are governed by the Federal Rules of Criminal Procedure.
       IT IS SO ORDERED.
       Dated this 5th day of June, 2019, at Jefferson City, Missouri.

                                             Willie J. Epps, Jr.
                                             Willie J. Epps, Jr.
                                             United States Magistrate Judge




                                                7

        Case 2:18-cr-04017-BCW Document 147 Filed 06/05/19 Page 7 of 7
